On Application for Rehearing.
MONROE, J.
Counsel on both sides accept the conclusions of law reached by the court, but suggest errors of fact
On behalf of the appellee Mrs. Oplatek it is suggested that, for the reasons stated in her application for rehearing in the succession of John M. Wiemann, the amount of the judgment in her favor should be further increased to $1,286.05, and that, inasmuch as that judgment has already been increased from $1,072.20 to $1,155.07, she should not be condemned for costs of appeal. The reasons stated by the opponent in her application for rehearing in the succession of John M. Wiemann were, however, found to be insufficient, and the judgment appealed from in this case condemned the appellant fo pay to each of the appellees, Mrs. Oplatek and Mrs. Simpson, the sum of $1,072.20, so that, whilst the amount of the judgment in favor of Mrs. Oplatek was slightly, increased, the total amount for which the appellant is condemned has been considerably decreased, by the reversal of the judgment in favor of Mrs. Simpson. Moreover, it is admitted that Mrs. Oplatek has received $180.17 which should be credited on the judgment which she has ob*313tained, and which, though referred to in the opinion handed down by this court, was not taken into account in the decree; henee, even the judgment in her favor is to be reduced, as a result of the appeal.
The correction required in favor of the appellant may be. made without a rehearing. It is therefore ordered, adjudged, and decreed that the judgment herein rendered in favor of Mrs. Oplatek he reduced by $125.92, with legal interest thereon from May 1, 1902, and by $54.25, with legal interest thereon from the date of the judicial demand in this suit, and, as thus amended, that it stand as the final judgment herein.
Rehearing refused.